Rao, C.J.
In accordance with stipulation of counsel that the items of merchandise marked “B” or “C” covered by the foregoing protests consist of hose nozzles in chief value of brass or zinc and that said items consist either of hose nozzles that are the same in all material respects as those the subject of United States v. Lipman's (52 CCPA 59, C.A.D. 859) or they consist of sprays, connections, couplings, adaptors, or shutoffs, each item being screwed on to the end of a garden hose in the same manner that the aforementioned nozzles are attached to a garden hose, the claim of the plaintiffs was sustained.